PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/447,558
Filing Date: 30 Jul 2014
Appellant(s): Cattone, Jeremy, Leigh



__________________
Jeremy Cattone
For Appellant


EXAMINER’S ANSWER











This is in response to the appeal brief filed December 22, 2020 appealing from the Office Action mailed July 31, 2020.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 31, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following is a list of claims that are rejected and pending in the application
Claims 1-18, 21 and 23 stand rejected under 35 USC 103.


(2) Response to Argument
Appellant argues the following:

Argument 1: The cited reference fails to disclose or suggest "information ... transmitted to the application implemented on the first mobile device from the first advertising space ... while the first advertising space displays the advertisement" and "in response to the second advertising space receiving the information from the application implemented on the first mobile device, causing the display of the advertisement, that was originally displayed at the first advertising space, at the second advertising space."

Examiner maintains that the reference teaches that user passes by a billboard and can download the information that is on the display screen of the billboard [advertisement]. The reference at paragraph [0038] states that the information (e.g. a vAd, advertisement in the form of a “compact wireless object exchange format” [0029]) is downloaded to the user device [application implemented on the first user device]. The reference then teaches that the user can upload information and that the information can then be transmitted to another client device ([0038] “…the user can upload information, vAds, … to the billboard 20.  Once the billboard 20 receives the information, it can be validated and redeemed.  The uploaded information can also be transmitted, using the billboard 20, to a different client device 20.  This allows users via their client devices 30 to exchange information amongst one another or participating users.”). Examiner acknowledges that the reference does not explicitly state that the device acts as a conduit, as the Appellant has argued, however Examiner maintains that the descriptive matter is present in the Bao reference and it is recognized by persons of ordinary skill that the advertisement downloaded from a billboard travels with the user to be subsequently uploaded to another billboard for display and downloaded from that billboard to another user device.  Specifically, and in response to Appellant’s arguments, Bao in Figure 1, shows three billboards each labeled as “SDB 20” communicating with three mobile devices each labeled as “Client device 30”. Paragraph [0036] teaches a plurality of billboards interacting with mobile devices and states “The billboard 20 via interface 24 can receive information from or send information to the client device 30”. Paragraph [0028] states (emphasis added): “The user, via the client interface 33 [of client device 30], can receive information [such as vAds] from the billboard 20., upload information [such as vAds as per [0038]] download information to the client device 30 from the billboard 20. ..The user can save the downloaded information [which includes vAds] in the memory 35 of the client device 30 to be used at a later time.  ...”   It is respectfully submitted that there are no citations in Bao that limit its recitations of “client device 30” to a specific client device 30 (e.g., one of the three client devices of Figure 1) and there are no citations in Bao that limit its recitations of “billboard 20” to a specific billboard 20 (e.g., one of the three billboards of Figure 1). All of Bao’s billboards 20 and client devices 30 are capable of uploading and downloading information from each other. Therefore, in order to make Bao’s system fully interactive as is one of Bao’s objects (See Bao’s title and e.g., [0012]), it would have been obvious that any of client devices 30 (e.g., one of the three client devices 30) would download a vAd from any of the billboards 20 (e.g., one of the three billboards 20) and it would be obvious that any of the client devices 30 (e.g., the same one of the three client devices 30) would upload such downloaded information to any of the billboards 20 (e.g., another one of the three billboards 20).  

Argument 2: Specifically, the cited reference cited by the Patent Office does not disclose a mobile device communicating with a first advertising space ( e.g., a first billboard) to receive information related to an advertisement being displayed by the first advertising space and then having the mobile device transmit that information to a second advertising space ( e.g., a second billboard) so that the second advertising space displays the same advertisement as was displayed by the first advertising space.

Examiner respectfully disagrees. In response to Appellant’s arguments See paragraphs [0037[0045] of Bao where the reference teaches that the user can download information from one billboard. The reference at paragraph [0012] teaches that there are several billboards implemented with the smart billboard capabilities. Paragraph [0045] teaches that the billboard stores the uploaded information that has come from the user device, and paragraph [0038] teaches that the uploaded information can be transmitted to a second user device. This second device has the same capabilities of the first device, therefore it could act as “the user device” of [0038]. Specifically, as the device that uploads the information, this would have been obvious given the capabilities of the billboards 20 and mobile devices 30. Specifically, as stated above, they are all capable of exchanging vAds (information related to an advertisement) with each other. 


Argument 3: Bao does not disclose or suggest causing display of the advertisement that was originally displayed at the first advertising space, at the second advertising space based on information received from an application implemented on a mobile device.

Examiner respectfully disagrees. Looking at Figure 1 of the reference, there are more than one billboards to illustrate the communication path of the interactive billboards. See paragraph [0014] which states “It is yet a further object of the present invention to provide a smart interactive device that allows: users or customers to exchange or transfer information amongst other users or customers using the billboards or other devices implemented with the smart billboard device.”

Argument 4: Appellant submits that the single cited reference fails to disclose or suggest "information ... [being] transmitted to the application implemented on the first mobile device from the first advertising space ... while the first advertising space displays the advertisement" and "in response to the second advertising space receiving the information from the application implemented on the first mobile device, causing the display of the advertisement, that was originally displayed at the first advertising space, at the second advertising space."

Examiner respectfully disagrees. In response to Appellant’s arguments and as a further example, as seen in paragraph [0018] “The smart interactive billboard device includes a transceiver operative to communicate 

Argument 5: Bao never mentions that any of the information exchanged between a client device and the billboard was received from another billboard.

Examiner respectfully disagrees. The cited prior art teaches at paragraph [0012] that a smart interactive billboard device can allow users or customers with client devices to download information from and upload information to billboards or other devices implemented with the smart billboard device (emphasis added). See also responses above. 

Argument 6: Nowhere does Bao mention that the server receives information displayed by one billboard and supplies that information for display on another billboard, as claimed.

Examiner respectfully disagrees. See paragraph [0033] which clearly states “The server 10 can transmit information to the billboard 20 to be displayed on the display screen 26. The information can be sent to a selected billboard 20 or to several billboards 20. The server 10 can also remotely update the information”, [0032] “…The server interface 13 of the server 10  contains interface hardware and software that allows the server 10 to receive and transfer information, vAds, compact certificates or the like to the  billboard 20.  The information can be stored in the database 15 of the server 10 to be used at a later time.”

Argument 7: Bao states that mobile devices can communicate and exchange information with billboards and with each other, but not that a mobile device provides to a second advertising space information related to the advertisement displayed at the first advertising space."

Examiner respectfully disagrees. See paragraph [0012] which states that the user can download information from the billboard [0033] which clearly states “The server 10 can transmit information to the billboard 20 to be displayed on the display screen 26. The information can be sent to a selected billboard 20 or to several billboards 20. The server 10 can also remotely update the information.” Figure 1 of the prior art shows that billboard 20 represents more than one billboard and nothing in Bao limits information related to an advertisement uploaded from client device(s) to a single and only one billboard. 


Argument 8: Appellant submits that it would not be obvious to modify Bao because nowhere does Bao teach a client device receiving information from one billboard and transmitting such information to another billboard.

In response, it appears Appellant argues that it would not be obvious to modify Bao because “nowhere does Bao teach a client device receiving information from one billboard and transmitting such information to another billboard.” Examiner respectfully disagrees. Please see responses above addressing a client device receiving information from one billboard and transmitting such information to another billboard. 

Argument 9: Specifically, a person of ordinary skill in the art would find no reason to modify Bao to have client devices act as a conduit of advertisement information from one billboard to another when Bao expressly teaches servers transmitting advertising information to selected billboards. 

Examiner respectfully disagrees. As stated previously, the prior art is addressing the challenge of billboards not being interactive. The prior art teaches a solution of downloading the information, and storing for later use [0045] and uploading to other users or other billboards. It would be obvious to modify the reference in light of the problem the invention seeks to solve. See also responses on above. 


Argument 10: Nowhere does Smith teach or suggest tracking metadata that includes multiple locations of the client device, much less metadata that includes two locations -- a location of a first advertising space and a location of a second advertising space. Further, the alleged location that is stored and maintained in Smith is the location of the client device itself and not of any "advertising spaces," as claimed.

Examiner respectfully disagrees. Smith clearly teaches in paragraph [0118] that once communication between the handheld device and the advertising platform is established, the location information (longitude and latitude) is returned to the server [metadata of client device locations]. The abstract further discloses that the system in the reference “tracks, records and quantifies client information over time.” With regard to Appellants argument that the location information is not track for the advertising space, see paragraph [0142] which states “Of course, the geographical location information on specific transport units of interest (associated with mobile advertising platforms 12) are also considered in the generation of an information data card that is returned (416) to handheld device 16 for dissemination by client (emphasis added).”
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/RASHIDA R SHORTER/Examiner, Art Unit 3681                                                                                                                                                                                                        


Conferees:
/CANDICE D WILSON/RQAS, OPQA       
                                                                                                                                                                                                 /HAJIME ROJAS/Supervisory Patent Examiner, Art Unit 3681                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.